DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 06/29/2022 is acknowledged. Currently, no claims are withdrawn.

Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a support unit in claim 1, interpreted as an electrostatic chuck 200, 220, 223 [0040], a mechanical clamp [0040], or equivalents thereof.
a heater power source in claim 1, interpreted as a power source 229 [0056], or equivalents thereof.
an adjustment member in claim 1, interpreted as 2282, which appear to either be non-magnetic material, dielectric material, Teflon or a floating wall [0077], or equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation – Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: a filter unit in claim 1, interpreted as a housing, one or more coils received in the housing, and the adjustment member disposed between the housing and the coil.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a2) as being anticipated by United States Patent Application No. 2020/0126772 to Nagashima et al.
In regards to Claim 1, Nagashima teaches an apparatus Fig. 1 for treating a substrate W, the apparatus comprising: a chamber 10 having a treating space S [0037] defined in the chamber 10; a support unit (12, 38, 38 = electrostatic chuck [0033-0036]) for supporting the substrate in the treating space S; 5a heater power source (58, AC power supply [0081]) for applying electric power to a heater received in the support unit; a high-frequency power source 28 for applying high-frequency power to a lower electrode (susceptor 12, [0028]) received in the support unit; and a filter unit 54 (Fig. 3A, 5, 6, 7 comprising (a housing 540, one or more coils 541a, b, c, d received in the housing, and the adjustment member 545, 543, in the form of capacitor plates 545 that are made out of  PEEK, a known dielectric, [0054-0062] disposed between the housing and the coil as shown in Fig. 3A, 5, 6, 7) installed at a line for connecting the heater power source and the heater with each other to prevent high-frequency inflow (as shown in Fig. 1), 10wherein the filter unit includes: a housing; one or more coils received in the housing; and an adjustment member disposed between the housing and the coil, as per the above [0021-0117]).  
15ir2 In regards to Claims 2, 3, 4, 5, 6, Nagashima teaches the adjustment member is made of a non-magnetic material, as it is made out of PEEK, a dielectric and is spaced from the coil (as shown in Fig. 5) at a predefined spacing and in contact with the housing (see Fig. 7) or spaced apart [0061] thus changing the resonance frequency of the filter unit [0060-0062], such that the adjustment member of the filter unit adjusts a distance between the coil and the inner wall of the housing to control a frequency blocked by 5the filter unit [0060-0062], and a shape, placement position, number or size of 543, 545 are adjusted to control the frequency blocked by the filter unit [0060-0062].
In regards to Claim 7, Nagashima teaches an apparatus Fig. 1, 10 for treating a substrate W, the apparatus comprising: a chamber 10 having a treating space defined in the chamber; a support unit (12, 38, 38 = electrostatic chuck [0033-0036]) for supporting the substrate in the treating space S; a heater power source for applying electric power to a heater received in the support unit (58, AC power supply [0081]); 15a high-frequency power source 28 for applying high-frequency power to a lower electrode received in the support unit; and a filter unit 54 (Fig. 3A, 5, 6, 7  installed at a line for connecting the heater power source and the heater with each other to prevent high-frequency inflow (as shown in Fig. 1), wherein the filter unit includes: 20a housing 540; a low pass filter received in the housing; and one or more notch filters connected to the low pass filter in series,21 DOCS 122296-072UT1/4063182 1Attorney Docket No. 122296-072UT1wherein the low pass filter includes a first coil 541 (541b-1) and a first capacitor (542a-1), wherein the notch filter includes a second coil (541d and a second capacitor (542b-1), wherein a distance between the first coil or the second coil and an inner wall of the housing adjacent to the first coil or the second coil is adjusted to control a frequency 5blocked by the filter unit [0060-0062], [0021-0117]).  
15ir2 In regards to Claims 8, 9, 10, 11, 12, Nagashima teaches the adjustment member 543, 545 is made of a non-magnetic material, as it is made out of PEEK, a dielectric and is spaced from the coil (as shown in Fig. 10) at a predefined spacing and in contact with the housing (see Fig. 7) or spaced apart [0061] thus changing the resonance frequency of the filter unit [0060-0062], such that the adjustment member of the filter unit adjusts a distance between the coil and the inner wall of the housing to control a frequency blocked by 5the filter unit [0060-0062], and a shape, placement position, number or size of 543, 545 are adjusted to control the frequency blocked by the filter unit [0060-0062].
In regards to Claim 13, Nagashima teaches a filter unit 54 disposed between and connected to a heater and a high-frequency power source (as shown in Fig. 1)  to prevent high-frequency inflow [0059-0063], the filter unit 54 Fig. 3A, 5, 6, 7 comprising a housing 540, one or more coils 541a, b, c, d received in the housing, and the adjustment member 545, 543, in the form of capacitor plates 545 that are made out of  PEEK, a known dielectric, [0054-0062] disposed between the housing and the coil as shown in Fig. 3A, 5, 6, 7, 10, 11 [0021-0117]).  
In regards to Claim 14, Nagashima teaches a low pass filter received in the housing; and one or more notch filters connected to the low pass filter in series,21 DOCS 122296-072UT1/4063182 1Attorney Docket No. 122296-072UT1wherein the low pass filter includes a first coil 541 (541b-1) and a first capacitor (542a-1), wherein the notch filter includes a second coil (541d and a second capacitor (542b-1) arranged in a series as shown in Fig. 10, wherein a distance between the first coil or the second coil and an inner wall of the housing adjacent to the first coil or the second coil is adjusted to control a frequency 5blocked by the filter unit [0060-0062], [0021-0117]).  
 15ir2 In regards to Claims 15, 16, 17, 18, 19, Nagashima teaches the adjustment member 543, 545 is made of a non-magnetic material, as it is made out of PEEK, a dielectric and is spaced from the coil (as shown in Fig. 10) at a predefined spacing and in contact with the housing (see Fig. 7) or spaced apart [0061] thus changing the resonance frequency of the filter unit [0060-0062], such that the adjustment member of the filter unit adjusts a distance between the coil and the inner wall of the housing to control a frequency blocked by 5the filter unit [0060-0062], and a shape, placement position, number or size of 543, 545 are adjusted to control the frequency blocked by the filter unit [0060-0062].



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2011/0126765 to Yamazawa teaches a filter unit.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716